t c no united_states tax_court amdahl corporation and consolidated subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date p paid relocation expenses of its employees and provided financial assistance in connection with the sale of their residences p contracted with relocation service companies rsc to manage the sale of the employees' residences the rsc paid the employees their equity in their homes and paid the costs of maintaining the residences including mortgage and property_tax expenses until third parties purchased the residences p reimbursed the rsc for its expenses and paid the rsc a fee the relocating employees retained legal_title to the residences r disallowed a deduction to p for certain payments to the rsc against ordinary_income and treated the payments as a capital_loss r argues that p acquired equitable ownership of the residences held neither p nor the rsc acquired legal or equitable ownership of the residences for federal_income_tax purposes held further p is entitled to deduct payments to the rsc as ordinary and necessary business_expenses sec_162 i r c frederick r chilton jr janet s bianchi paolo m dau and john j steele for petitioner andrew p crousore and ewan d purkiss for respondent gerber judge respondent determined deficiencies in petitioner's federal_income_tax as follows tax_year ended date date date date deficiency dollar_figure big_number big_number big_number after concessions the issue for decision is whether payments made by petitioner to relocation service companies to assist in the disposition of the homes of its employees who relocate in connection with their employment are deductible against ordinary_income or must be treated as a capital_loss findings_of_fact sec_1 petitioner is a delaware corporation with its principal_place_of_business in sunnyvale california it develops manufactures markets and services large-scale computer systems storage products communications systems software and 1the parties' stipulation of facts and the attached exhibits are incorporated by this reference educational_services petitioner also provides product and software support for its systems engages in research_and_development and provides consulting services during the years in issue petitioner had approximately big_number to big_number employees worldwide with about percent of its employees in the united_states petitioner relocates both current and newly hired employees as its business needs dictate petitioner transfers employees to locations where it has installed mainframe computers to provide maintenance services to its customers petitioner also relocates employees as it expands into new geographic markets to ensure that it has employees at the new location who are familiar with the company its products and its customers to induce employees to relocate petitioner provides various kinds of employee_benefits to assist in the move petitioner reimburses employees for moving costs including the costs of a house-hunting trip to the new location shipment costs for household goods personal effects household pets and family vehicles certain expenses_incurred en route to the new location temporary_living_expenses the costs of a return trip by the employee to the former location and additional income_tax incurred as a result of the relocation as part of its relocation program petitioner also offers financial assistance to employees in the sale of their homes at their former locations and in the acquisition of new homes petitioner has provided various forms of home disposal assistance to relocating employees for the past years petitioner's competitors in the computer mainframe business provide similar home disposal services to their employees petitioner's employee relocation program is part of its human resource department and is administered by a relocation administrator under the supervision of a relocation manager the relocation administrator provides information to relocating employees about available relocation benefits including the home disposal assistance the relocation administrator and manager also arrange for shipment of household goods temporary lodging and car rental and reimburse employees for their moving_expenses to assist employees in the sale of their homes petitioner contracts with unrelated relocation service companies pursuant to petitioner's contract with a relocation service company rsc the rsc offers to purchase the residences of eligible relocating employees and resell the residences to third parties petitioner compensates the rsc for all costs incurred in assisting relocating employees in the sale of their homes and also pays the rsc a fee for its services at various times during the years in issue petitioner used either transamerica relocation service inc transamerica vanrelco inc vanrelco or intergroup management co and its successor associates intergroup management co each intergroup as its rsc generally petitioner's contracts with transamerica vanrelco and intergroup provide for substantially_similar home disposal assistance when petitioner extends a relocation offer to an employee petitioner informs the employee of its relocation benefits and gives the employee a brochure describing the relocation assistance that petitioner offers the brochure provides that petitioner will assist in the sale of the employee's home with the aid of a third-party agent if an employee who is eligible for home disposal assistance agrees to a proposed transfer petitioner notifies the rsc to offer to purchase the employee's home in accordance with petitioner's contract with the rsc an employee's eligibility for home disposal assistance depends on criteria defined in petitioner's corporate policies and procedures petitioner does not take into consideration whether residences will appreciate in value in deciding to provide home disposal assistance to relocating employees petitioner has not based its decision to provide relocation assistance on whether employee residences will appreciate in order to offset the costs to petitioner for relocation in addition the rsc does not have discretion over whether to purchase a particular employee's residence the rsc must offer to purchase an employee's residence if the residence satisfies certain requirements set forth in petitioner's contract with the rsc eligible employees are not required to accept the rsc's offer for the residences or to participate in the home disposal program if a relocating employee decides to participate petitioner becomes obligated to assist in the disposition of the employee's home pursuant to the contract between petitioner and the rsc the rsc offers to purchase relocating employees' residences at fair_market_value fair_market_value is determined by averaging two qualified independent appraisals the employees choose independent appraisers from a list provided by the rsc if more than two appraisals are obtained fair_market_value is the average of the two closest appraisals the rsc sends copies of all appraisals to petitioner and informs it of the appraised value the rsc's offer expires after a set period which is generally days relocating employees may market their residences during this offer period employees who market their homes must insert language in the listing agreement that permits them to accept the rsc's offer without paying a commission to the listing broker if an employee receives a bona_fide third-party offer that exceeds the rsc's offer during the offer period the employee may accept the third-party offer and assign the third-party contract to the rsc assigned sale the employee assigns the third-party contract by sending the following to the rsc an executed third-party offer signed by the employee as seller and the third party as buyer a contract of sale with the rsc as buyer and the employee as seller an assignment addendum to the contract of sale with the rsc a power_of_attorney and an authorization for the rsc to receive funds from trust accounts on the employee's behalf after the assignment the rsc handles all remaining details of the third-party sale and agrees to take all actions necessary and appropriate to complete the sale the rsc pays seller's closing costs if an assigned third-party sale does not close and the rsc's offer has not expired the employee may attempt to find another buyer during the remaining offer period and assign the sale to the rsc if the rsc's offer has expired the employee may accept the rsc's offer or cancel the contract of sale with the rsc and return all money received from the rsc petitioner is liable to the rsc for any amount not returned during the years in issue all assigned sales closed as provided in the third-party sales contracts relocating employees who do not receive offers from third parties may accept the rsc's offer regular sale before it expires an employee accepts the rsc's offer by completing a contract of sale with the rsc as buyer and the employee as seller a power_of_attorney and an authorization for the rsc to receive funds from trust accounts on the employee's behalf in the contracts of sale the rsc agrees to purchase and the employees agree to sell their residences the employees do not transfer legal_title of the residences to the rsc or petitioner the contracts of sale between the rsc and the employees require the employees to transfer marketable title of the residences within year to a person designated by the rsc generally the designated person is the third-party purchaser if a third party has not purchased a residence within year title passes to the rsc or an affiliate of the rsc to facilitate the transfer of title to the third-party purchaser the employee signs and delivers a deed in blank to the rsc when the employee accepts the rsc's offer the deed in blank contains a legal description of the property and includes the relocating employee's signature as grantor and a notary acknowledgment everything else in the deed including the name of the grantee is left blank neither the deed nor the contract of sale with the rsc is recorded the rsc will not return a deed to an employee unless told to do so by petitioner the rsc holds the unrecorded deed until it finds a third-party purchaser for the residence at that time the name of the third-party purchaser is entered onto the deed as grantee the relocating employee retains legal_title to the residence until the sale of the residence to a third party under the terms of their contracts of sale with the rsc relocating employees generally vacate their residences within days of accepting the rsc's offer under the intergroup and vanrelco contracts of sale employees who continue to occupy the residences after days must pay rent employees are responsible for maintenance of the residences until they move out thereafter the rsc pays for the maintenance_costs of the residences including the costs of insurance general property maintenance utilities snow removal mortgage payments and property taxes however employees remain legally responsible for the mortgage payments and taxes in assigned sales employees may elect to deliver possession of the residences directly to the third-party buyers rather than the rsc if an employee delivers possession to the third-party buyer the employee remains responsible for the maintenance_costs until the third-party sale closes on the day the employees move out of the residences the rsc pays them their equity in the residences the rsc may pay up to a specified percentage typically percent of the equity prior to the vacate date if an employee needs the money to purchase a new residence in such a case the rsc pays the balance of the employee's equity on the vacate date in a regular sale the equity payment is the appraised value of the residence as of the vacate date less the prorated unpaid balances of all loans secured_by the property prorated accrued interest prorated real_property_taxes prorated owner's dues fees and maintenance charges and certain estimated costs of repairs recommended by a recognized termite or pest control company in an assigned sale the equity payment is computed using the appraised value as of the estimated closing date for the third-party sales contract when an assigned sale closes the rsc pays the employee the difference between the equity payment and the net sales_price from the third-party sale in a regular sale the rsc lists the residence for sale through a real_estate broker the rsc recommends repairs improvements and maintenance that would expedite the residence's sale petitioner must authorize the repair or improvement and the rsc makes the appropriate arrangements the rsc also advises petitioner of its activities in connection with the sale of the residences and informs petitioner of any offers that it receives petitioner's contract with the rsc gives the rsc authority to reject or accept any bona_fide third-party offer petitioner must approve any offers that are below a specified percentage either or percent of the appraised value in practice however the rsc consults with petitioner and follows petitioner's recommendations regarding all third-party offers in general the rsc sends the net sales proceeds from the third-party sale to petitioner when the sale closes if a third party purchases the residence at a price below the appraised value the rsc charges the loss from the sale to petitioner's account conversely the rsc credits a gain from a third-party sale to petitioner petitioner then pays the gain to the employee who owns the residence petitioner reimburses the rsc for the equity payments and for all costs that the rsc incurs in connection with the disposition of relocating employees' residences reimbursed costs include expenses for appraisal and inspection repair and maintenance improvements utilities insurance property taxes homeowner association fees mortgage payments other expenses directly attributable to specific residences interest charged on direct and indirect expenses gain_or_loss on the sale to third parties broker commissions and other closing costs in addition petitioner pays the rsc a fee of dollar_figure percent of the appraised value of the residences in regular sales and either percent intergroup or percent transamerica and vanrelco of the appraised value in assigned sales the rsc bears no risk of loss in connection with the sale of the residences during the years in issue petitioner provided home disposal assistance to at least employees of which are in issue approximately percent of the home sales in issue were regular sales and percent were assigned sales petitioner did not intend to acquire legal_title to the residences it viewed the costs associated with assisting relocating employees in the sale of their residences as an expense of conducting its computer business and did not intend to profit from the sale of the residences to third parties petitioner was primarily concerned with inducing employees to relocate and ensuring that the residences were sold quickly petitioner generally does not hold itself out as the owner or purchaser of the employees' residences for regular sales during the years in issue the average length of time between acceptance of the rsc's offer and passage of title to the third-party purchaser was as follows year holding_period day sec_102 for assigned sales during the years in issue the average length of time between assignment of the third-party contract to the rsc and passage of title to the third-party purchaser was as follows year holding_period day sec_44 during the years in issue gross_proceeds from sales of residences to third parties in regular and assigned sales were as follows respondent offers a single document a letter written by petitioner's relocation administrator to a mortgage company to support the contention that petitioner holds itself out as the purchaser of employee residences the letter identifies petitioner as purchasing an employee's home and paying the employee his equity in the residence however petitioner did not normally write letters of this type and typically referred inquiries by mortgage lenders to the relocation service company rsc we give little weight to the letter as no other evidence indicates that petitioner held itself out to third parties as the owner of the residences year gross_sales proceeds dollar_figure big_number big_number big_number petitioner did not report any portion of the sales proceeds as gross_receipts on its income_tax returns for the years in issue petitioner deducted certain payments to the rsc as ordinary and necessary business_expenses including the loss from sales of residences to third parties at a price below the appraised value respondent disallowed the deduction against ordinary_income on the ground that the payments were capital losses respondent increased petitioner's taxable_income in the following amounts year increase dollar_figure big_number big_number big_number petitioner did not report any capital_gain or loss during the years in issue opinion petitioner contends that its payments to the rsc to assist relocating employees in selling their residences are a form of respondent's determination is expressed as a single adjustment for each taxable_year in issue in the determination respondent treated petitioner as the owner of the residences and treated certain payments to the rsc as capital rather than ordinary_income items however it is not clear from the briefs or record how respondent computed the adjustment to petitioner's taxable_income and which relocation expenses were disallowed because of our conclusion that petitioner is not the owner of the residences in either substance or form it is unnecessary for us to analyze that aspect of the adjustment employee_benefits and are fully deductible under sec_162 sec_162 allows a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business 50_tc_823 affd per curiam 412_f2d_201 2d cir losses from the sale of capital assets by corporate taxpayers are deductible only to the extent of capital_gains sec_165 sec_1211 deductions are a matter of legislative grace and taxpayers bear the burden of proving that they are entitled to the deductions claimed rule a 503_us_79 respondent contends that petitioner acquired ownership of the residences of its relocating employees in both regular and assigned sales and that in petitioner's possession the residences are capital assets accordingly respondent argues that petitioner cannot deduct the payments to the rsc against ordinary_income under sec_162 although petitioner never took title to its employees' residences respondent determined that in substance petitioner by its control_over the property was the owner respondent's position thus follows the ruling position that relocating employees' homes purchased by their employer to assist the employees in the sale of the residences are capital all section references are to the internal_revenue_code in effect for taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated assets under sec_1221 when resold by the employer revrul_82_204 1982_2_cb_192 respondent infers that petitioner structured these relocation transactions to convert capital_loss into deductions against ordinary_income to determine whether petitioner is entitled to deduct the payments to the rsc we first address the threshold question of whether petitioner acquired ownership of the residences if petitioner were found to be the owner of the residences we would then need to determine whether the residences were capital or ordinary_income assets the economic_substance of a transaction rather than its form controls in determining whether the transaction constitutes a sale for federal tax purposes 293_us_465 77_tc_708 we consider the objective economic realities of a transaction to determine its tax consequences 435_us_561 79_tc_570 whether petitioner became the owner of the residences for federal tax purposes is a question of fact to be determined from the written agreements and all relevant facts and circumstances 90_tc_116 77_tc_1221 respondent argues that the transactions between the rsc and relocating employees constitute sales of the employees' residences to the rsc respondent further contends that the rsc acted as petitioner's agent making petitioner the owner of the residences petitioner denies that the rsc was its agent and asserts that the rsc was the agent of relocating employees to transfer ownership of the residences from the employees to third- party purchasers the term sale is given its ordinary meaning and is generally defined as a transfer of property for money or a promise to pay money 380_us_563 for federal tax purposes state law controls whether a taxpayer has an ownership_interest in property and the tax consequences of property ownership are then determined under federal_law 472_us_713 however a sale occurs for federal tax purposes upon the transfer of the benefits_and_burdens_of_ownership rather than upon the satisfaction of technical requirements for the passage of title under state law 74_tc_1513 48_tc_694 affd 426_f2d_1391 9th cir whether the benefits_and_burdens_of_ownership have been transferred is a question of fact in grodt mckay realty v commissioner supra we identified the following factors to consider in determining whether a transaction constitutes a sale whether legal_title passes how the parties treat the transaction whether an equity was acquired in the property whether the contract creates a present obligation on the seller to execute and deliver a deed and a present obligation on the purchaser to make payments whether the right of possession is vested in the purchaser which party pays the property taxes which party bears the risk of loss or damage to the property and which party receives the profits from the operation and sale of the property id pincite- citations omitted although passage of a title is not determinative it is an important factor in whether a sale has occurred 61_tc_216 affd 528_f2d_55 9th cir ryan v commissioner tcmemo_1995_579 relocating employees delivered signed deeds to the rsc that omitted the names of the grantees the employees authorized the rsc by a power_of_attorney to fill in the grantees' names respondent concedes that petitioner did not acquire legal_title to the residences title remained with the relocating employees and passed directly to the third-party purchasers as petitioner did not acquire legal ownership of the residences we must determine whether it acquired beneficial_ownership of the residences 66_tc_904 we find that petitioner did not acquire beneficial_ownership of the residences in part respondent's argument that petitioner owned the residences is based on an agency relationship existing between petitioner and the rsc respondent cites petitioner's relocation brochure which refers to the rsc as a third-party agent as evidence of the agency relationship between petitioner and the rsc the contractual terms defining the relationship between petitioner and the rsc coupled with petitioner's reimbursement of rsc expenses does not provide a sufficient basis to find that the rsc was an agent of petitioner for the purpose of acquiring real_property if the rsc was an agent it would be the agent of relocating employees because the rsc had authority to transfer ownership to third-parties by filling in the names of grantees on the deeds in blank there is no legal basis to find that in substance the rsc acted as petitioner's agent even if we found the rsc to be petitioner's agent there would be no enforceable way for petitioner to control the agency relationship without a writing that satisfies the statute_of_frauds a determination that the rsc was petitioner's agent would be substance without reality however we find that the rsc did not acquire beneficial_ownership of the residences and we do not need to rely on the lack of an agency relationship between petitioner and the rsc in our decision that petitioner is not the owner of the residences nothing in the record indicates that the parties treated the transaction as a sale between the rsc and relocating employees petitioner purposefully structured the financial assistance it provided to relocating employees in the sale of their homes to avoid taking legal_title to the residences the parties did not intend to transfer ownership of the residences through the contracts of sale in addition there is no evidence that petitioner intended to acquire legal_title to the residences at some future time petitioner generally did not hold itself out as the purchaser or owner of the residences respondent contends that the parties entered into binding contracts for the sale of the residences respondent relies on language in the contracts of sale that identifies the rsc as the purchaser and the employees as the sellers and provides that the rsc agrees to purchase and the employees agree to sell the residences however the rsc's obligation to purchase the residences was conditional and the contracts of sale were executory in nature the contracts of sale did not purport to convey ownership of the residences to either petitioner or the rsc although in some circumstances an executory_contract may constitute a sale for federal tax purposes this is not one of them relocating employees did not have a present legally enforceable right to compel the rsc to purchase the residences under the terms of the contract of sale a relocating employee agreed to convey title to the residence at the rsc's request to the rsc or a person it designates the contracts delayed passage of title to the rsc for year from the date the parties entered even if the rsc is considered the buyer the rsc's relationship with petitioner will not ipso facto result in the ownership’s being attributed to petitioner for federal tax purposes into the contracts title passed to the rsc only if a third party did not purchase the residence within that year thus the rsc did obtain the present right to acquire title to the residences we find that the parties treated the transactions as resulting in possible future sales of the residences to the rsc and not as completed present sales the contracts of sale did not require the rsc to pay the full purchase_price of the residences under the terms of the contracts of sale the purchase_price of a residence was its appraised value the rsc was not obligated to pay the full purchase_price and only paid the employees their equity in the residences which was defined as the appraised value less unpaid mortgages real_property_taxes and other expenses associated with the residences neither petitioner nor the rsc assumed personal liability for the mortgages on the residences rather the rsc agreed to make mortgage payments and pay other costs of ownership from the vacate date until a third-party sale occurred petitioner reimbursed the rsc for these costs respondent contends that the equity payments were sufficient to give petitioner an equity_interest in the residences we disagree the equity payment did not give petitioner the opportunity to benefit as the owner of the residences through appreciation in the residences' value relocating employees received the appreciation in the residences' value realized from the third-party sales generally the rsc paid the employees their equity in the homes on the vacate date in assigned sales the rsc paid the difference between the equity payment and the final sales_price from the third-party sale directly to the employees when the third-party sales closed in regular sales the rsc credited any gain from a third-party sale to petitioner's account although not contractually obligated to do so petitioner paid the gain to the employee who owned the residence respondent argues that petitioner did not in fact pay the gain over to the employees as it claims however we find no reason to doubt petitioner's contention as petitioner did not profit from the sale of the residences it is difficult for us to say that it was purchasing an ownership_interest with the equity payments at best petitioner could recover the payments if the residences sold to third parties at their appraised values in addition petitioner's actions with respect to the residences were inconsistent with those of an owner petitioner was not interested in the home's long-term appreciation it was concerned with quick sales of the residences even if the sales were at below the appraised value petitioner viewed the costs of the home disposal program as an expense of conducting its mainframe business and not as an investment in real_estate petitioner paid the costs of home disposal as well as other relocation costs of its employees to induce employees to move and to speed the relocation process the real benefit that petitioner received was the transfer of employees to locations as required by its computer business the transactions were structured to encourage employees to accept petitioner's offer to transfer the contracts of sale gave petitioner a means to provide relocating employees their equity in their residences before the residences were sold this enabled relocating employees to purchase new residences with a minimum of delay the contracts also relieved relocating employees of the duplicate burden of paying the costs of a mortgage property_tax and other costs of home ownership for both their new and former residences however relocating employees were still legally responsible for the mortgage and tax expenses of their former residences payments on the mortgages or for other expenses relating to property ownership were for the benefit of relocating employees and not for petitioner to acquire an equity_interest in the residences the purported sales were nothing more than a way for an employer to subsidize the costs of its employees' transfers as part of the relocation program petitioner protected its relocating employees from the risk of loss on the sale of their residences the equity payments were not contingent on the sale of the residences to third parties and petitioner assumed the risk of loss on the sale although petitioner assumed certain risks of loss in connection with its employees' residences in substance we find that petitioner was reimbursing the costs of employees' relocations in addition any risks of loss that petitioner was subjected to were insignificant in comparison to the primary motives of petitioner petitioner's financial stake in the residences was limited and consisted of the maintenance_costs and equity payments petitioner was indemnified for the equity payments and maintenance_expenses from the proceeds of the sale to third parties the residences were generally sold to third parties within a few months of the contracts of sale and maintenance_expenses paid_by petitioner during that short time were small in comparison to the residences' value in addition the equity payments were based on the residences' appraised value the risk that the residences could not be sold at their appraised values although controlled by market conditions is insufficient in this setting to reach the conclusion that petitioner in substance became the residences' owner for federal tax purposes as noted by respondent relocating employees gave up the right to use the residences and control their disposition relocating employees had no say in the decision to accept third- party offers after entering the contracts of sale petitioner acquired control_over the disposition of the residences pursuant to the terms of the rsc contract the rsc had authority to accept or reject any offer within a specified percentage of the residences' appraised value in practice however the rsc consulted with petitioner over whether to accept or reject a particular offer and petitioner made all decisions regarding the disposition of the residences petitioner did not have a contractual right to dispose_of the residences or to convey the residences to itself petitioner's control_over the residences does not make it the owner of the residences when a property owner grants an option to purchase property the owner may relinquish control_over the disposition of the property but retain ownership of the property until the option is exercised see 69_tc_837 we view petitioner's control_over the residences to be a form of security for petitioner to control the amount of its relocation expenditures the purpose of the deed in blank was to facilitate the sale to a third party because many employees moved to the new location before the third-party sale occurred it was not the purpose of the deed in blank to enable the rsc to gain title to the property the contracts of sale also protected petitioner so that it would be indemnified for its equity and maintenance payments to that end the contracts of sale provided that in the event that the employees defaulted the equity payment was refundable upon refund of all money received from the rsc the contracts of sale would terminate the default and termination provisions are inconsistent with the acquisition of equitable ownership of the residences we find that petitioner's control_over the residences was not as the owner of the residences in addition relocating employees not petitioner controlled the disposition of the property in assigned sales relocating employees decided whether to accept the third-party offers if a third-party sale fell through the employee retained the power to dispose_of the residence the employee could cancel the contract of sale with the rsc respondent would have us characterize the assigned sales as purchases of the residences by petitioner subject_to possible repurchases by relocating employees if the assigned third-party sales fell through at no time did petitioner control the disposition of the property respondent's characterization of assigned sales takes substance over form to the extreme which we refuse to do after a careful review of the transactions in their entirety we find that petitioner did not acquire beneficial_ownership of the residences of its relocating employees although some aspects of the agreements between the rsc and relocating employees support respondent's contention the most significant factors in this case relocating employees' retention of legal_title the intent of the parties the executory nature of the contracts of sales and the employees' receiving any profits from the sale to third parties demonstrate that relocating employees retained the benefits_and_burdens_of_ownership of the residences under the facts and circumstances of this case petitioner was not the owner of the residences of its relocating employees for federal_income_tax purposes in either regular or assigned sales having decided that petitioner is not the owner of the homes we decide petitioner is entitled to deduct the payments to the rsc under sec_162 as ordinary and necessary business_expenses an ordinary_and_necessary_expense is one that is appropriate and helpful to the taxpayer's business and that results from an activity which is a common and accepted practice 77_tc_1124 sec_162 permits a deduction for reasonable_compensation including employee_benefits sec_1_162-10 income_tax regs petitioner relocated its employees to satisfy business needs and provided home disposal assistance to induce its employees to accept its offer of relocation petitioner's competitors in the mainframe computer business provided similar assistance to their employees the payments to the rsc are similar to reimbursement of moving costs which are deductible business_expenses respondent did not dispute that in the event we found petitioner not to be the owner of the residences of its relocating employees the payments to the rsc were ordinary and necessary business_expenses we find that the payments to the rsc conferred employee_benefits to relocating employees and are deductible business_expenses under sec_162 decision will be entered under rule
